The verdict in favor of plaintiff for less than one quarter the amount claimed was obviously a compromise, as there is no basis for it to be found in the evidence. If plaintiff here were entitled to recover at all, he should have been awarded damages sustained to the end of the term of his alleged contract less his earnings or what he might have earned during said period. A verdict which no hypothesis of the evidence could support, must be set aside (Van Her Harst v. Koenig, 249 App. Div. 235). We pass upon no other question. Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Peck, P. J., Cohn, Callahan, Shientag and MeCurn, JJ.